Citation Nr: 1512716	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right leg disability.

2. Entitlement to service connection for a skin condition manifest with rash, blisters, and itching.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1955 to December 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied service connection for pain in the right leg and for blisters and itching on the body.  The Veteran filed a timely appeal of that decision and requested a hearing before a member of the Board.  However, the Veteran died in February 2012 prior to the hearing.  

That same month, the appellant, the Veteran's surviving spouse, filed an application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In a February 2012 decision, the RO granted entitlement to service connection for the cause of the Veteran's death and Dependents' Educational Assistance but did not address the service connection claims pending at the time of the Veteran's death.  Although the appellant has not been formally notified of her acceptance as a substitute claimant, the file indicates that the RO has treated the appellant as a valid substitute.  Therefore, the Board will proceed to adjudicate the claim.

The appellant appeared at a hearing before the undersigned in November 2014.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues.

In August 2008 the Veteran submitted a 21-4142 for the records of Dr. BP, who the Veteran identified as having treated him for a rash from 2007 to 2008.  It does not appear the RO attempted to obtain those records.  Further, at her Board hearing, the appellant indicated she was in possession of records from a dermatologist who treated the Veteran for a fungal rash from 2007 until his death.  The claims file contains no private dermatology records.  On remand, the appellant should be provided with an opportunity to submit those records or to provide authorizations for VA to secure those records.

Finally, VA treatment records through April 2011 have been associated with the Veteran's file.  On remand, the AOJ should obtain any outstanding records through the Veteran's death in February 2012.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant with formal notice of her substitution as appellant.  This notice should inform the appellant of her ability to submit additional information or evidence, and provide instruction on when and where to send the information or evidence.  

Specifically request the appellant to obtain and provide the private dermatology treatment records the Veteran identified prior to his death and records she identified at the Board hearing or provide authorizations for VA to secure those records.  An appropriate period of time should be allowed for the submission of additional information or evidence.  If the necessary releases are provided, the AOJ should attempt to obtain the identified records.

2. Obtain the Veteran's VA treatment records from April 2011 to February 2012.

3. Thereafter, readjudicate the pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




